              Case 2:20-cr-00148-JLR Document 44 Filed 01/06/21 Page 1 of 12




 1                                                              The Honorable James L. Robart
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9
10
11    UNITED STATES OF AMERICA,                          No. CR20-148JLR
12                            Plaintiff,
13                       v.                              PLEA AGREEMENT
14    KELLY THOMAS JACKSON,
15                            Defendant.
16
17
18         The United States of America, by and through Brian T. Moran, United States
19 Attorney for the Western District of Washington, and Todd Greenberg, Assistant United
20 States Attorney for said District, Defendant Kelly Thomas Jackson and Defendant’s
21 attorney, Robert Goldsmith, enter into the following Agreement, pursuant to Federal Rule
22 of Criminal Procedure 11(c).
23                 The Charges. Defendant, having been advised of the right to have this
24 matter tried before a jury, agrees to waive that right and enter a plea of guilty to the
25 following charges contained in Counts 1 and 3 of the Indictment: Unlawful Possession of
26 a Destructive Device, in violation of Title 26, United States Code, Sections 5861(d) and
27 5845(a)(8).
28
     Plea Agreement - 1                                                          UNITED STATES ATTORNEY
                                                                                700 STEWART STREET, SUITE 5220
     U.S. v. Jackson, CR20-148JLR
                                                                                  SEATTLE, WASHINGTON 98101
                                                                                        (206) 553-7970
              Case 2:20-cr-00148-JLR Document 44 Filed 01/06/21 Page 2 of 12




 1         By entering the pleas of guilty, Defendant hereby waives all objections to the form
 2 of the charging document. Defendant further understands that before entering any guilty
 3 plea, Defendant will be placed under oath. Any statement given by Defendant under oath
 4 may be used by the United States in a prosecution for perjury or false statement.
 5                 Elements of the Offense. The elements of the offenses to which
 6 Defendant is pleading guilty are as follows:
 7                 First, Defendant knowingly possessed a destructive device, as that term is
 8                 defined in Title 26, United States Code, Section 5845(a)(8), that is, an
 9                 explosive or incendiary device; and
10                 Second, Defendant did not register the device in the National Firearms
11                 Registration and Transfer Record.
12                 The Penalties. Defendant understands that the statutory penalties
13 applicable to the offense to which Defendant is pleading guilty are as follows: A
14 maximum term of imprisonment of ten (10) years; a fine of up to $10,000; a period of
15 supervision following release from prison of up to three years; and a mandatory special
16 assessment of $100 dollars. If a probationary sentence is imposed, the probation period
17 can be for up to five years.
18         Defendant understands that supervised release is a period of time following
19 imprisonment during which Defendant will be subject to certain restrictive conditions and
20 requirements. Defendant further understands that, if supervised release is imposed and
21 Defendant violates one or more of the conditions or requirements, Defendant could be
22 returned to prison for all or part of the term of supervised release that was originally
23 imposed. This could result in Defendant serving a total term of imprisonment greater
24 than the statutory maximum stated above.
25         Defendant understands that as a part of any sentence, in addition to any term of
26 imprisonment and/or fine that is imposed, the Court may order Defendant to pay
27 restitution to any victim of the offense, as required by law.
28
     Plea Agreement - 2                                                          UNITED STATES ATTORNEY
                                                                                700 STEWART STREET, SUITE 5220
     U.S. v. Jackson, CR20-148JLR
                                                                                  SEATTLE, WASHINGTON 98101
                                                                                        (206) 553-7970
              Case 2:20-cr-00148-JLR Document 44 Filed 01/06/21 Page 3 of 12




 1         Defendant further understands that the consequences of pleading guilty may
 2 include the forfeiture of certain property, either as a part of the sentence imposed by the
 3 Court, or as a result of civil judicial or administrative process.
 4         Defendant agrees that any monetary penalty the Court imposes, including the
 5 special assessment, fine, costs, or restitution, is due and payable immediately and further
 6 agrees to submit a completed Financial Statement of Debtor form as requested by the
 7 United States Attorney’s Office.
 8                  Rights Waived by Pleading Guilty. Defendant understands that by
 9 pleading guilty, Defendant knowingly and voluntarily waives the following rights:
10                  a.      The right to plead not guilty and to persist in a plea of not guilty;
11                  b.      The right to a speedy and public trial before a jury of Defendant’s
12         peers;
13                  c.      The right to the effective assistance of counsel at trial, including, if
14         Defendant could not afford an attorney, the right to have the Court appoint one for
15         Defendant;
16                  d.      The right to be presumed innocent until guilt has been established
17         beyond a reasonable doubt at trial;
18                  e.      The right to confront and cross-examine witnesses against Defendant
19         at trial;
20                  f.      The right to compel or subpoena witnesses to appear on Defendant’s
21         behalf at trial;
22                  g.      The right to testify or to remain silent at trial, at which trial such
23         silence could not be used against Defendant; and
24                  h.      The right to appeal a finding of guilt or any pretrial rulings.
25                  United States Sentencing Guidelines. Defendant understands and
26 acknowledges that the Court must consider the sentencing range calculated under the
27 United States Sentencing Guidelines and possible departures under the Sentencing
28 Guidelines together with the other factors set forth in Title 18, United States Code,
     Plea Agreement - 3                                                               UNITED STATES ATTORNEY
                                                                                     700 STEWART STREET, SUITE 5220
     U.S. v. Jackson, CR20-148JLR
                                                                                       SEATTLE, WASHINGTON 98101
                                                                                             (206) 553-7970
              Case 2:20-cr-00148-JLR Document 44 Filed 01/06/21 Page 4 of 12




 1 Section 3553(a), including: (1) the nature and circumstances of the offenses; (2) the
 2 history and characteristics of Defendant; (3) the need for the sentence to reflect the
 3 seriousness of the offenses, to promote respect for the law, and to provide just
 4 punishment for the offenses; (4) the need for the sentence to afford adequate deterrence to
 5 criminal conduct; (5) the need for the sentence to protect the public from further crimes
 6 of Defendant; (6) the need to provide Defendant with educational and vocational training,
 7 medical care, or other correctional treatment in the most effective manner; (7) the kinds
 8 of sentences available; (8) the need to provide restitution to victims; and (9) the need to
 9 avoid unwarranted sentence disparity among defendants involved in similar conduct who
10 have similar records. Accordingly, Defendant understands and acknowledges that:
11                 a.       The Court will determine Defendant’s Sentencing Guidelines range
12         at the time of sentencing;
13                 b.       After consideration of the Sentencing Guidelines and the factors in
14         18 U.S.C. 3553(a), the Court may impose any sentence authorized by law, up to
15         the maximum term authorized by law;
16                 c.       The Court is not bound by any recommendation regarding the
17         sentence to be imposed, or by any calculation or estimation of the Sentencing
18         Guidelines range offered by the parties or the United States Probation Department,
19         or by any stipulations or agreements between the parties in this Plea Agreement;
20         and
21                 d.       Defendant may not withdraw a guilty plea solely because of the
22         sentence imposed by the Court.
23                 Ultimate Sentence. Defendant acknowledges that no one has promised or
24 guaranteed what sentence the Court will impose.
25                 Statement of Facts. The parties agree on the following facts. Defendant
26 admits Defendant is guilty of the charged offense:
27
28
     Plea Agreement - 4                                                          UNITED STATES ATTORNEY
                                                                                700 STEWART STREET, SUITE 5220
     U.S. v. Jackson, CR20-148JLR
                                                                                  SEATTLE, WASHINGTON 98101
                                                                                        (206) 553-7970
              Case 2:20-cr-00148-JLR Document 44 Filed 01/06/21 Page 5 of 12




1          On May 30, 2020, there was a large protest in downtown Seattle,
           Washington. SPD officers and other employees were in the area to direct
2
           traffic and ensure the safety of people and property. SPD officers and
3          employees used several vehicles to respond to the protest, including
           Vehicle 5 and Vehicle 6.
4
5          Kelly Jackson was present at the protest in downtown Seattle. Jackson was
           wearing a dark sweatshirt with a distinctive logo on the front, khaki pants,
6          white shoes, a half-face respirator with black semi-rectangular filter
7          cartridges, Smith ski goggles with black rims and yellow tinted lens, and a
           black High Sierra brand backpack.
8
9          At approximately 4:04 p.m., Jackson emerged from a large crowd and
           approached Vehicle 5, which was smoking and had already been heavily
10         damaged by other persons who had smashed the vehicle’s windows,
11         removed the doors, and caused other physical damage. Jackson threw a
           glass bottle with an ignited fabric wick (i.e., a “Molotov cocktail” device)
12         through the open driver’s side door of Vehicle 5. After the bottle entered
13         Vehicle 5, flames spread rapidly through the passenger compartment. As
           the flames receded, a few areas of the interior of the vehicle continued to
14         burn. After throwing the device, Jackson ran back into the crowd.
15
           At approximately 5:20 p.m., Jackson threw another Molotov cocktail
16         device at the front of Vehicle 6. The device hit the windshield of Vehicle 6,
17         bounced to the west, and then shattered on the sidewalk. After the bottle
           shattered, flames spread rapidly across an approximately 12-foot radius
18         along the sidewalk. After throwing the device, Jackson ran north on 6th
19         Avenue into a large crowd.

20         Jackson manufactured the Molotov cocktail devices earlier on May 30,
           2020, after researching Molotov cocktails over the Internet.
21
22         The above-referenced Molotov cocktails have been certified by forensic
           examiners as “destructive devices” under federal law. Jackson does not
23         have any items registered to him under the National Firearms Registration
24         and Transfer Record.
25         The parties agree that the Court may consider additional facts contained in
26         the Presentence Report (subject to standard objections by the parties) and/or
           that may be presented by the United States or Defendant at the time of
27         sentencing, and that the factual statement contained herein is not intended
28
     Plea Agreement - 5                                                         UNITED STATES ATTORNEY
                                                                               700 STEWART STREET, SUITE 5220
     U.S. v. Jackson, CR20-148JLR
                                                                                 SEATTLE, WASHINGTON 98101
                                                                                       (206) 553-7970
               Case 2:20-cr-00148-JLR Document 44 Filed 01/06/21 Page 6 of 12




1           to limit the facts that the parties may present to the Court at the time of
            sentencing.
2
3                   Sentencing Factors. The parties agree that the following Sentencing
4 Guidelines provisions apply to this case:
5           A base offense level of 18, pursuant to USSG § 2K2.1(a)(5), because the
            offense involved a “firearm” described in 26 U.S.C. § 5845(a), that is, a
6
            destructive device;
7
            A two-level upward adjustment, pursuant to USSG § 2K2.1(b)(3)(B),
8           because the offense involved a destructive device;
9
            A four-level upward adjustment under USSG § 2K2.1(6)(B), because the
10          defendant possessed and used the destructive devices in connection with
11          another felony offense, that is, Arson, in violation of Title 18, United States
            Code, Sections 844(f)(1) and (i).
12
            The parties agree they are free to present arguments regarding the applicability of
13
     all other provisions of the United States Sentencing Guidelines. Defendant understands,
14
     however, that at the time of sentencing, the Court is free to reject these stipulated
15
     adjustments, and is further free to apply additional downward or upward adjustments in
16
     determining Defendant’s Sentencing Guidelines range.
17
                    Acceptance of Responsibility. At sentencing, if the Court concludes
18
     Defendant qualifies for a downward adjustment acceptance for acceptance of
19
     responsibility pursuant to USSG § 3E1.1(a) and Defendant’s offense level is 16 or
20
     greater, the United States will make the motion necessary to permit the Court to decrease
21
     the total offense level by three (3) levels pursuant to USSG §§ 3E1.1(a) and (b), because
22
     Defendant has assisted the United States by timely notifying the United States of
23
     Defendant’s intention to plead guilty, thereby permitting the United States to avoid
24
     preparing for trial and permitting the Court to allocate its resources efficiently.
25
                    Recommendation Regarding Imprisonment. The government agrees to
26
     recommend a sentence no greater than within the advisory Sentencing Guidelines range
27
     as calculated by the Court at the time of sentencing. Defendant is free to recommend any
28
      Plea Agreement - 6                                                           UNITED STATES ATTORNEY
                                                                                  700 STEWART STREET, SUITE 5220
      U.S. v. Jackson, CR20-148JLR
                                                                                    SEATTLE, WASHINGTON 98101
                                                                                          (206) 553-7970
              Case 2:20-cr-00148-JLR Document 44 Filed 01/06/21 Page 7 of 12




 1 sentence. Defendant understands that these recommendations are not binding on the
 2 Court and the Court may reject the recommendation of the parties and may impose any
 3 term of imprisonment up to the statutory maximum penalty authorized by law. Defendant
 4 further understands that Defendant cannot withdraw the guilty plea simply because of the
 5 sentence imposed by the Court. Except as otherwise provided in this Plea Agreement, the
 6 parties are free to present arguments regarding any other aspect of sentencing.
 7                 Restitution. Defendant agrees that the Court can order Defendant to pay
 8 restitution to the Seattle Police Department, the victim of Defendant’s crimes. Defendant
 9 is aware that the United States will present evidence supporting an order of restitution for
10 all losses caused by all of Defendant’s criminal conduct known to the United States at the
11 time of Defendant’s guilty plea. In exchange for the promises by the United States
12 contained in this plea agreement, Defendant agrees that Defendant will be responsible for
13 any order by the District Court requiring the payment of restitution for such losses.
14                 a.       The full amount of restitution shall be due and payable immediately
15         on entry of judgment and shall be paid as quickly as possible. If the Court finds
16         that the defendant is unable to make immediate restitution in full and sets a
17         payment schedule as contemplated in 18 U.S.C. § 3664(f), Defendant agrees that
18         the Court’s schedule represents a minimum payment obligation and does not
19         preclude the U.S. Attorney’s Office from pursuing any other means by which to
20         satisfy the defendant’s full and immediately-enforceable financial obligation,
21         including, but not limited to, by pursuing assets that come to light only after the
22         district court finds that the defendant is unable to make immediate restitution.
23                 b.       Defendant agrees to disclose all assets in which Defendant has any
24         interest or over which Defendant exercises control, directly or indirectly, including
25         those held by a spouse, nominee, or third party. Defendant agrees to cooperate
26         fully with the United States’ investigation identifying all property in which
27         Defendant has an interest and with the United States’ lawful efforts to enforce
28         prompt payment of the financial obligations to be imposed in connection with this
     Plea Agreement - 7                                                          UNITED STATES ATTORNEY
                                                                                700 STEWART STREET, SUITE 5220
     U.S. v. Jackson, CR20-148JLR
                                                                                  SEATTLE, WASHINGTON 98101
                                                                                        (206) 553-7970
              Case 2:20-cr-00148-JLR Document 44 Filed 01/06/21 Page 8 of 12




 1         prosecution. Defendant’s cooperation obligations are: (1) before sentencing, and
 2         no more than 30 days after executing this Plea Agreement, truthfully and
 3         completely executing a Financial Disclosure Statement provided by the United
 4         States Attorney’s Office and signed under penalty of perjury regarding
 5         Defendant’s and Defendant’s spouse’s financial circumstances and producing
 6         supporting documentation, including tax returns, as requested; (2) providing
 7         updates with any material changes in circumstances, as described in 18 U.S.C.
 8         § 3664(k), within seven days of the event giving rise to the changed
 9         circumstances; (3) authorizing the United States Attorney’s Office to obtain
10         Defendant’s credit report before sentencing; (4) providing waivers, consents or
11         releases requested by the U.S. Attorney’s Office to access records to verify the
12         financial information; (5) authorizing the U.S. Attorney’s Office to inspect and
13         copy all financial documents and information held by the U.S. Probation Office;
14         (6) submitting to an interview regarding Defendant’s Financial Statement and
15         supporting documents before sentencing (if requested by the United States
16         Attorney’s Office), and fully and truthfully answering questions during such
17         interview; and (7) notifying the United States Attorney’s Office before transferring
18         any interest in property owned directly or indirectly by Defendant, including any
19         interest held or owned in any other name, including all forms of business entities
20         and trusts.
21                 c.       The parties acknowledge that voluntary payment of restitution prior
22 to the adjudication of guilt is a factor the Court considers in determining whether
23 Defendant qualifies for acceptance of responsibility pursuant to USSG § 3E1.1(a).
24                 Abandonment of Contraband. Defendant also agrees that, if any federal
25 law enforcement agency seized any illegal contraband that was in Defendant’s direct or
26 indirect control, Defendant consents to the federal administrative disposition, official use,
27 and/or destruction of that contraband.
28
     Plea Agreement - 8                                                          UNITED STATES ATTORNEY
                                                                                700 STEWART STREET, SUITE 5220
     U.S. v. Jackson, CR20-148JLR
                                                                                  SEATTLE, WASHINGTON 98101
                                                                                        (206) 553-7970
              Case 2:20-cr-00148-JLR Document 44 Filed 01/06/21 Page 9 of 12




 1                 Non-Prosecution of Additional Offenses. As part of this Plea Agreement,
 2 the United States Attorney’s Office for the Western District of Washington agrees to
 3 dismiss Counts 2 and 4 of the Indictment filed in this matter and not to prosecute
 4 Defendant for any additional offenses known to it as of the time of this Plea Agreement
 5 based upon evidence in its possession at this time, and that arise out of the conduct giving
 6 rise to this investigation. In this regard, Defendant recognizes the United States has
 7 agreed not to prosecute all of the criminal charges the evidence establishes were
 8 committed by Defendant solely because of the promises made by Defendant in this
 9 Agreement. Defendant agrees, however, that for purposes of preparing the Presentence
10 Report, the United States Attorney’s Office will provide the United States Probation
11 Office with evidence of all conduct committed by Defendant. Defendant agrees that any
12 charges to be dismissed before or at the time of sentencing were substantially justified in
13 light of the evidence available to the United States, were not vexatious, frivolous or taken
14 in bad faith, and do not provide Defendant with a basis for any future claims under the
15 “Hyde Amendment,” Pub. L. No. 105-119 (1997).
16                 Breach, Waiver, and Post-Plea Conduct. Defendant agrees that, if
17 Defendant breaches this Plea Agreement, the United States may withdraw from this Plea
18 Agreement and Defendant may be prosecuted for all offenses for which the United States
19 has evidence. Defendant agrees not to oppose any steps taken by the United States to
20 nullify this Plea Agreement, including the filing of a motion to withdraw from the Plea
21 Agreement. Defendant also agrees that, if Defendant is in breach of this Plea Agreement,
22 Defendant has waived any objection to the re-institution of any charges that previously
23 were dismissed or any additional charges that had not been prosecuted.
24         Defendant further understands that if, after the date of this Agreement, Defendant
25 should engage in illegal conduct, or conduct that violates any conditions of release or the
26 conditions of confinement (examples of which include, but are not limited to, obstruction
27 of justice, failure to appear for a court proceeding, criminal conduct while pending
28 sentencing, and false statements to law enforcement agents, the Pretrial Services Officer,
     Plea Agreement - 9                                                        UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
     U.S. v. Jackson, CR20-148JLR
                                                                                SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
             Case 2:20-cr-00148-JLR Document 44 Filed 01/06/21 Page 10 of 12




 1 Probation Officer, or Court), the United States is free under this Plea Agreement to file
 2 additional charges against Defendant or to seek a sentence that takes such conduct into
 3 consideration by requesting the Court to apply additional adjustments or enhancements in
 4 its Sentencing Guidelines calculations in order to increase the applicable advisory
 5 Guidelines range, and/or by seeking an upward departure or variance from the calculated
 6 advisory Guidelines range. Under these circumstances, the United States is free to seek
 7 such adjustments, enhancements, departures, and/or variances even if otherwise
 8 precluded by the terms of the Plea Agreement.
 9                 Waiver of Appellate Rights and Rights to Collateral Attacks. Defendant
10 acknowledges that, by entering the guilty pleas required by this plea agreement,
11 Defendant waives all rights to appeal from Defendant’s conviction, and any pretrial
12 rulings of the Court, and any rulings of the Court made prior to entry of the judgment of
13 conviction. Defendant further agrees that, provided the Court imposes a custodial
14 sentence that is within or below the Sentencing Guidelines range as determined by the
15 Court at the time of sentencing, Defendant waives to the full extent of the law:
16                 a.       Any right conferred by Title 18, United States Code, Section 3742,
17         to challenge, on direct appeal, the sentence imposed by the Court, including any
18         fine, restitution order, probation or supervised release conditions, or forfeiture
19         order (if applicable); and
20                 b.       Any right to bring a collateral attack against the conviction and
21         sentence, including any restitution order imposed, except as it may relate to the
22         effectiveness of legal representation.
23         This waiver does not preclude Defendant from bringing an appropriate motion
24 pursuant to 28 U.S.C. § 2241, to address the conditions of Defendant’s confinement or
25 the decisions of the Bureau of Prisons regarding the execution of Defendant’s sentence.
26         If Defendant breaches this Plea Agreement at any time by appealing or collaterally
27 attacking (except as to effectiveness of legal representation) the conviction or sentence in
28 any way, the United States may prosecute Defendant for any counts, including those with
     Plea Agreement - 10                                                           UNITED STATES ATTORNEY
                                                                                  700 STEWART STREET, SUITE 5220
     U.S. v. Jackson, CR20-148JLR
                                                                                    SEATTLE, WASHINGTON 98101
                                                                                          (206) 553-7970
             Case 2:20-cr-00148-JLR Document 44 Filed 01/06/21 Page 11 of 12




 1 mandatory minimum sentences, that were dismissed or not charged pursuant to this Plea
 2 Agreement.
 3                 Voluntariness of Plea. Defendant agrees that Defendant has entered into
 4 this Plea Agreement freely and voluntarily, and that no threats or promises were made to
 5 induce Defendant to enter a plea of guilty other than the promises contained in this Plea
 6 Agreement or set forth on the record at the change of plea hearing in this matter.
 7                 Statute of Limitations. In the event this Plea Agreement is not accepted by
 8 the Court for any reason, or Defendant breaches any of the terms of this Plea Agreement,
 9 the statute of limitations shall be deemed to have been tolled from the date of the Plea
10 Agreement to: (1) thirty days following the date of non-acceptance of the Plea
11 Agreement by the Court; or (2) thirty days following the date on which a breach of the
12 Plea Agreement by Defendant is discovered by the United States Attorney’s Office.
13 //
14 //
15 //
16 //
17 //
18 //
19 //
20 //
21 //
22 //
23 //
24 //
25 //
26 //
27 //
28 //
     Plea Agreement - 11                                                       UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
     U.S. v. Jackson, CR20-148JLR
                                                                                SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
             Case 2:20-cr-00148-JLR Document 44 Filed 01/06/21 Page 12 of 12




1                  Completeness of Agreement. The United States and Defendant
2 acknowledge that these terms constitute the entire Plea Agreement between the parties,
3 except as may be set forth on the record at the change of plea hearing in this matter. This
4 Agreement binds only the United States Attorney’s Office for the Western District of
5 Washington. It does not bind any other United States Attorney’s Office or any other
6 office or agency of the United States, or any state or local prosecutor.
7
8          Dated this 6th day of January, 2021.
9
10                                             V.-DFNVRQ E\FRXQVHOZLWKFRQVHQWRI.-
                                              KELLY THOMAS JACKSON
11
                                              Defendant
12
13                                            V5*ROGVPLWK
14                                            ROBERT GOLDSMITH
                                              Attorney for Defendant
15
16                                            /s Todd Greenberg
17
                                              TODD GREENBERG
18                                            Assistant United States Attorney
19
20
21
22
23
24
25
26
27
28
     Plea Agreement - 12                                                      UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     U.S. v. Jackson, CR20-148JLR
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
